Appeal from a judgment of the Onondaga County Court (Joseph E. Fahey, J.), rendered April 20, 2009. The judgment convicted defendant, upon his plea of guilty, of conspiracy in the second degree, criminal sale of a controlled substance in the second degree (two counts), criminal possession of a controlled substance in the third degree (three counts) and resisting arrest.
It is hereby ordered that the judgment so appealed from is unanimously affirmed. Present — Scudder, P.J., Smith, Fahey, Lindley and Martoche, JJ.